Citation Nr: 0528088	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include post-traumatic stress 
disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to February 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Chicago, Illinois Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2005, a Travel Board hearing was held at the RO before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the appellant testified at a hearing before the 
undersigned at the Chicago, Illinois RO.  Unfortunately, the 
recording of that hearing proceeding could not be 
transcribed.  In August 2005, VA contacted the veteran and 
offered him the opportunity for another hearing.  In his 
August 2005 reply, the veteran indicated that he wished to 
have a hearing before a Veterans Law Judge at the Chicago RO.  
Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a Travel Board 
hearing before a Veterans Law Judge at 
the RO in Chicago, Illinois. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


